Case 19-01298-5-JNC        Doc 524 Filed 04/08/20 Entered 04/08/20 18:03:15               Page 1 of
                                            21



                         UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                               GREENVILLE DIVISION

 IN RE:                               )
                                      )
 CAH ACQUISITION COMPANY 7, LLC d/b/a )                          Case No. 19-01298-5-JNC
 PRAGUE COMMUNITY HOSPITAL,           )
                                      )                          Chapter 11
          Debtor.                     )
                                      )

  SECOND APPLICATION BY ARNETT CARBIS TOOTHMAN LLP AS CERTIFIED
   PUBLIC ACCOUNTANT FOR THE TRUSTEE FOR ALLOWANCE OF INTERIM
           COMPENSATION AND REIMBURSEMENT OF EXPENSES
             [DECEMBER 1, 2019 THROUGH FEBRUARY 29, 2020]

       NOW COMES Arnett Carbis Toothman LLP (the “Applicant”), Certified Public

Accountant for the Trustee (“CPA for the Trustee”) for Thomas W. Waldrep, Jr., trustee in the

above-captioned case (the “Trustee”), pursuant to the provisions of the Bankruptcy Code, and

hereby makes this report and application to the Court for approval of fees and reimbursement of

expenses pursuant to §§ 330 and 331 of the Bankruptcy Code, in connection with the accounting

and related financial and regulatory management services rendered to date in the course of this

Chapter 11 proceeding; and, in support of this application, respectfully shows the Court as follows:

       1.      On March 21, 2019 (the “Petition Date”), CAH Acquisition Company 7, LLC, d/b/a

Prague Community Hospital (the “Debtor”) filed a voluntary petition for relief under Chapter 11

of the Bankruptcy Code [Dkt. No. 001].

       2.      Concurrently on the Petition Date, the Debtor also filed the Debtor’s Emergency

Motion for and Consent to Appointment of Chapter 11 Trustee [Dkt. No. 005]. On March 29,

2019, the Court entered an Order approving the appointment of the Trustee on an interim basis

[Dkt. No. 28]. The Trustee is the duly appointed, qualified, and acting trustee of the Chapter 11

estate of the Debtor.

                                                 1
Case 19-01298-5-JNC        Doc 524 Filed 04/08/20 Entered 04/08/20 18:03:15                 Page 2 of
                                            21



       3.      This Bankruptcy Court has jurisdiction over this matter pursuant to 28 U.S.C. §§

157 and 1334, and the matter is a core proceeding under 28 U.S.C. § 157(b)(2).

       4.      Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

       5.      The statutory predicates for the relief requested herein are §§ 330 and 331 of the

Bankruptcy Code.

       6.      On June 10, 2019, the Trustee filed a motion requesting authorization to employ

Arnett Carbis Toothman LLP (“ACT”) as Certified Public Accountant for the Trustee effective

as of May 6, 2019 [Dkt. No. 175], and the final order approving the same was entered on June

19, 2019 [Dkt. No. 195].

       7.      Since filing the petition, the Applicant has expended hours extensively assisting the

Trustee with various professional services in fulfillment of the duties required of the Trustee. It is

vital that the Applicant be allowed compensation for the services rendered to the Trustee.

       8.      On February 10, 2020, the Court entered its Order [Dkt. No. 463] (the “First Fee

Order”) approving the first fee application filed by Applicant [Dkt. No. 400] (the “First Fee

Application”) for the amount of $35,842.57 in fees and $286.47 in expenses

       9.      This application is submitted under the standard approved by this Bankruptcy Court

and other courts as set forth in § 330 of the Bankruptcy Code and Rule 2016(a) of the Federal

Rules of Bankruptcy Procedure. These standards include a detailed statement of services rendered;

the amounts requested; the times and rates for such services; whether the services were necessary

to the administration of or beneficial at the time at which the service was rendered toward the

completion of the case; whether the services were performed within a reasonable amount of time

commensurate with the complexity, importance, and nature of the problem, issue, or task

addressed; whether the professionals are board certified or otherwise have demonstrated skill and



                                                  2
Case 19-01298-5-JNC        Doc 524 Filed 04/08/20 Entered 04/08/20 18:03:15                Page 3 of
                                            21



experience in their field; and whether the compensation is reasonable based on the customary

compensation charged by comparably skilled practitioners in cases other than cases under this

title.

         10.    ACT is a large regional accounting and consulting form with extensive expertise in

tax preparation, audits, regulatory filings, and the evaluation and compilation of financial data.

ACT experience with reporting and regulatory aspects of a Chapter 11 proceeding, specifically

one dealing with a healthcare debtor. K. James Hunt (“Mr. Hunt”), the lead ACT partner in this

engagement, has provided a full range of auditing, compliance, and restructuring services

throughout the United States to underperforming healthcare debtors in financially-troubled

situations. Mr. Hunt has extensive experience in tax preparation and auditing, Medicare and

Medicaid issues, and the financial evaluation of health care entities. Mr. Hunt is supported by other

experienced ACT professionals who have provided essential services in support of the Applicant’s

role as CPA for the Trustee.

         11.    ACT standard rates may be summarized as follows:

Position Classification, Standard Hourly Rates

         Partner, $325

         Senior Manager, $235–$275

         Manager, $185–$215

         Supervisor, $125–$165

         Senior Associate, $125–$145

         Associate, $100–$140

         Support, $80.

Travel is billed at a rate of $75 per hour. ACT also seeks reimbursement of necessary out-of-pocket


                                                 3
Case 19-01298-5-JNC        Doc 524 Filed 04/08/20 Entered 04/08/20 18:03:15                Page 4 of
                                            21



business expenses at actual cost. The rates listed above represent a slight increase from the interim

rates specified in the Motion to Employ [Dkt. 175] that was allowed by the court with the Consent

Order Allowing Motion to Employ Arnett Carbis Toothman LLP filed on June 19, 2019 [Dkt.

195]. These rates, however, are the same as those disclosed in the First Fee Application and

approved in the First Fee Order.

          12.   Attached hereto as Exhibit A is a “Summary of Services Rendered” in connection

with this application, which sets forth for the time period described therein a summary of the

professional services rendered by the CPA for the Trustee on behalf of the Trustee in connection

with the administration of this proceeding. The summary sets forth with respect to each

timekeeper the name of the individual, the hours, the rate, and the total dollar amount requested.

Exhibit A also sets forth a summary of the expenses advanced for which reimbursement is

sought.

          13.   Attached hereto as Exhibit B is the “Detailed Statement of Services Rendered”

setting forth the services rendered post-petition by the Applicant during the period covered by

this application. Exhibit B details the date that the services were performed, the timekeeper

involved, the hours charged, the current interim rate, the interim amount, and a description of

the service provided or expense incurred. Exhibit B also provides the itemized expenses incurred

by the Applicant.

          14.   All the services for which compensation is requested were performed by or on

behalf of the Trustee and not on behalf of the Debtor, creditors, or other persons. Furthermore,

the services rendered by the Applicant were essential to the performance of the Trustee’s role and

beneficial toward the completion of the case.

          15.   The services performed by the Applicant were services for which the CPA for the



                                                 4
Case 19-01298-5-JNC        Doc 524 Filed 04/08/20 Entered 04/08/20 18:03:15                Page 5 of
                                            21



Trustee held the sole responsibility and were not services for which any other party had

responsibility to the exclusion of the Trustee or the CPA for the Trustee.

       16.     The Applicant requests that the Bankruptcy Court allow interim compensation for

services rendered and reimbursement of expenses as set forth in the attached Exhibits.

       17.     Further, the Applicant requests permission to apply for and receive interim

compensation hereafter every sixty (60) days and at the hourly rates as shown on the attached

Exhibits or as may be subsequently approved by the Bankruptcy Court; that the Applicant be

permitted to also apply for reimbursement of expenses billed at the actual costs incurred; that the

Clerk provide notice of such applications to all interested parties and set forth the opportunity for

hearing with respect thereto by filing written objection on or before a date certain, and if no

objection is filed, that hearing be waived and the application submitted to the Bankruptcy Court

for approval, with payment to be made by the Debtor upon receipt of written notice from the Clerk.

       18.     The Applicant has incurred post-petition fees in the amount of $26,883.70 and

actual expenses in the amount of $40.00, for a total of $26,923.70 for the period set forth in this

application, and these items are detailed on the attached Exhibit B.

       WHEREFORE, the Applicant requests that the Bankruptcy Court enter an order granting

the following relief:

       A.      Allowing interim compensation to the Applicant as CPA for the Trustee in the

amount of $26,883.70 for fees, together with reimbursement of $40.00 for actual expenses

incurred, totaling $26,923.70, for the period set forth in this application;

       B.      Allowing the Applicant to apply for and receive interim compensation hereafter

every sixty (60) days and at the hourly rates as shown on the attached Exhibits, or at such rates as

may be subsequently approved by the Bankruptcy Court; and



                                                  5
Case 19-01298-5-JNC      Doc 524 Filed 04/08/20 Entered 04/08/20 18:03:15          Page 6 of
                                          21



      C.     Such other relief as the Court may deem necessary and proper.

      Respectfully submitted, this the 8 day of April, 2020.


                                     WALDREP LLP

                                     /s/ Jennifer B. Lyday
                                     Thomas W. Waldrep, Jr. (NC State Bar No. 11135)
                                     James C. Lanik (NC State Bar No. 30454)
                                     Jennifer B. Lyday (NC State Bar No. 39871)
                                     Francisco T. Morales (N.C. State Bar No. 43079)
                                     101 S. Stratford Road, Suite 210
                                     Winston-Salem, NC 27104
                                     Telephone: 336-717-1440
                                     Telefax: 336-717-1340
                                     Email: notice@waldrepllp.com

                                     - and –

                                     HENDREN, REDWINE & MALONE, PLLC

                                     Jason L. Hendren (NC State Bar No. 26869)
                                     Rebecca F. Redwine (NC State Bar No. 37012)
                                     4600 Marriott Drive, Suite 150
                                     Raleigh, NC 27612
                                     Telephone: 919-420-7867
                                     Telefax: 919-420-0475
                                     Email: khendren@hendrenmalone.com
                                             rredwine@hendrenmalone.com

                                     Co-Counsel for the Trustee




                                               6
Case 19-01298-5-JNC     Doc 524 Filed 04/08/20 Entered 04/08/20 18:03:15           Page 7 of
                                         21



                      UNITED STATES BANKRUPTCY COURT
                     EASTERN DISTRICT OF NORTH CAROLINA
                            GREENVILLE DIVISION

 IN RE:                               )
                                      )
 CAH ACQUISITION COMPANY 7, LLC d/b/a )                     Case No. 19-01298-5-JNC
 PRAGUE COMMUNITY HOSPITAL,           )
                                      )                     Chapter 11
          Debtor.                     )
                                      )


 SUMMARY OF SERVICES RENDERED / APPLICATION FOR COMPENSATION AND
     REIMBURSEMENT OF EXPENSES BY ARNETT CARBIS TOOTHMAN LLP


       From December 1, 2019 through February 29, 2020, the undersigned firm performed
professional services for the above-named bankruptcy estate in the capacity of the Trustee’s
special counsel. Attached to this application as Exhibit B is a detailed itemization of time
expended and expenses incurred in the performance of these professional services.




                                             7
Case 19-01298-5-JNC       Doc 524 Filed 04/08/20 Entered 04/08/20 18:03:15              Page 8 of
                                           21



                                                                                  Hourly Rate
                                                                               Allowed by Court
            NAME                    HOURS           RATE          TOTAL
                                                                              in Most Recent Fee
                                                                                 Award Order
 Alden, Rachielle                     0.4           $100.00        $40.00            N/A
 Brannon, Steven                      1.0           $84.00         $84.00              N/A
 Cogar, Brent                         0.2           $173.00        $34.60            $173.00
 Drake, Hannah                        9.3           $105.00       $976.50            $105.00
 Gepper, David                        1.4           $247.00       $345.80            $247.00
 Gibboney, John                       79.8          $131.00     $10,453.80           $131.00
 Gibbs, Greg                          0.3           $340.00       $102.00            $340.00
 Graziani, Kathy                      1.0           $340.00       $340.00            $340.00
 Highlander, Kevin                    1.7           $340.00       $578.00            $340.00
 Hong-Brown, Venus                    1.0           $105.00       $105.00              N/A
 Hunt, James                          1.0           $340.00       $340.00            $340.00
 Hutchenson, Keith                    12.0          $340.00      $4,080.00           $340.00
 Kemper, Eric                         3.7           $289.00      $1,069.30           $289.00
 Melillo, Nick                        4.8           $100.00       $480.00            $100.00
 Natale, Diane                        1.0           $84.00         $84.00              N/A
 Raley, James                         1.0           $340.00       $340.00            $340.00
 Slagle, Dionna                       18.1          $247.00      $4,470.70           $247.00
 Tilley, Jonathan                     0.8           $63.00         $50.40              N/A
 Tyler, Amanda                        0.2           $84.00         $16.80            $84.00
 Webel, Curtis                        12.8          $226.00      $2,892.80           $226.00
 Total hours                         151.5                      $26,883.70
 Reimbursement for Expenses
                                                    $40.00
 Requested
 TOTAL Fees and Expenses
                                                 $26,923.70
 Requested


        I certify that the information contained in this application is true and accurate and that
the application complies with the Bankruptcy Court’s Chapter 11 fee guidelines currently in
effect.

                                                8
Case 19-01298-5-JNC      Doc 524 Filed 04/08/20 Entered 04/08/20 18:03:15          Page 9 of
                                          21



      Respectfully submitted, this the 8 day of April, 2020.

                                     WALDREP LLP

                                     /s/ Jennifer B. Lyday
                                     Thomas W. Waldrep, Jr. (NC State Bar No. 11135)
                                     James C. Lanik (NC State Bar No. 30454)
                                     Jennifer B. Lyday (NC State Bar No. 39871)
                                     Francisco T. Morales (N.C. State Bar No. 43079)
                                     101 S. Stratford Road, Suite 210
                                     Winston-Salem, NC 27104
                                     Telephone: 336-717-1440
                                     Telefax: 336-717-1340
                                     Email: notice@waldrepllp.com

                                     - and –

                                     HENDREN, REDWINE & MALONE, PLLC

                                     Jason L. Hendren (NC State Bar No. 26869)
                                     Rebecca F. Redwine (NC State Bar No. 37012)
                                     4600 Marriott Drive, Suite 150
                                     Raleigh, NC 27612
                                     Telephone: 919-420-7867
                                     Telefax: 919-420-0475
                                     Email: khendren@hendrenmalone.com
                                             rredwine@hendrenmalone.com

                                     Co-Counsel for the Trustee




                                               9
Case 19-01298-5-JNC     Doc 524 Filed 04/08/20 Entered 04/08/20 18:03:15         Page 10 of
                                         21



                                       Exhibit B
                      UNITED STATES BANKRUPTCY COURT
                     EASTERN DISTRICT OF NORTH CAROLINA
                            GREENVILLE DIVISION

  IN RE:                               )
                                       )
  CAH ACQUISITION COMPANY 7, LLC d/b/a )                   Case No. 19-01298-5-JNC
  PRAGUE COMMUNITY HOSPITAL,           )
                                       )                   Chapter 11
           Debtor.                     )
                                       )

                DETAILED STATEMENT OF SERVICES RENDERED BY
                       ARNETT CARBIS TOOTHMAN LLP


        Attached hereto is a detailed itemization of time expended and expenses incurred by
 Arnett Carbis Toothman LLP in the performance of accounting and related financial and
 regulatory management services as Certified Public Accountant for the Trustee.




                                            10
Case 19-01298-5-JNC                Doc 524 Filed 04/08/20 Entered 04/08/20 18:03:15                                   Page 11 of
                                                    21

                                                              Arnett Carbis Toothman LLP Locations

                                                              West Virginia           Pennsylvania           Ohio

                                                              Bridgeport             Meadville                Columbus
                                                              Buckhannon             New Castle
                                                              Charleston             Pittsburgh
 actcpas.com      Federal ID# XX-XXXXXXX                      Morgantown




 Prague Community Hospital-Bankruptcy
 c/o Waldrep LLP
 101 S. Stratford Rd., Suite 210
 Windton-Salem, NC 27104                                                          Invoice: 418127
                                                                                  Date:    02/19/2020
                                                                                  ID:      1301979.3000


 Professional consulting services through January 31, 2020.

 Detail attached.



                                                                      Amount Due This Invoice                 $     20,656.30




                 Visit our website to pay invoices online: www.actcpas.com/payment
                                                   or
       Remit to: Arnett Carbis Toothman LLP, Post Office Box 45723, Baltimore, MD 21297-5723
 Invoices unpaid for more than thirty days are subject to a late charge of 1.25% per month on the unpaid balance for each full month
                                       that the invoice or unpaid portion thereof is outstanding.
                               WHITE - REMITTANCE COPY                 CANARY - CLIENT COPY
                                                       Prague Community Hospital ‐ Invoice Detail
EMPLOYEE DATE             HOURS         WIP AMT            RATE         MEMO
Slagle        12/1/2019           2.1             518.70      247.00 Combined Cohesive and ACT Trial Balance for Cost Report
Gepper        12/2/2019           0.1              24.70      247.00 Cost Report - 2019 Preparation
Gibboney      12/2/2019           0.6              78.60      131.00 Cost Report - Trial Balance import
Hutcheson     12/2/2019           1.0             340.00      340.00 Rough Draft General Ledger assistance for cost rpeort
Slagle        12/2/2019           1.0             247.00      247.00 General Ledger Review




                                                                                                                                                                    Case 19-01298-5-JNC
Gepper        12/3/2019           0.5             123.50      247.00 Cost Report - 2019 Preparation
                                                                     Cost Report -Trial Balance export/mappings, worksheets A & C, B-1 stats, adjustments, reclasses,
Gibboney      12/3/2019           6.7             877.70      131.00 days
Hunt          12/3/2019           0.3             102.00      340.00 Status communication call and related prep- w Trustee
Hutcheson     12/3/2019           1.0             340.00      340.00 Cost report rough draft
                                                                     Cost Report -cohesive and ihealthcare adjustment, HFS input ws A & C & days, days adjust, B-1
Gibboney      12/4/2019           2.8             366.80      131.00 stat, A-8-2
Hong-Brown    12/4/2019           1.0             105.00      105.00 Attention to tax basis capital reporting requirement - calculation regarding same
Hutcheson     12/4/2019           2.5             850.00      340.00 Cost Report - review
Slagle        12/4/2019           1.0             247.00      247.00 General Ledger/Cost Report




                                                                                                                                            Doc 524 Filed 04/08/20 Entered 04/08/20 18:03:15
Gibboney      12/5/2019           2.8             366.80      131.00 Cost Report -Trial Balance correction/Cost Report corrections
Hutcheson     12/5/2019           3.0         1,020.00        340.00 Cost Report -Corrections to GL expenses and revenues
Natale        12/5/2019           1.0              84.00          84.00 Organize / Scan Bankruptcy documents
Slagle        12/5/2019           2.0             494.00      247.00 General Ledger- Cost Report
Hutcheson     12/6/2019           2.0             680.00      340.00 Cost Report -Review Draft report - Changes to expense and revenues

Gibboney      12/9/2019           2.3             301.30      131.00 Cost Report -MGMT allow vs non-allow, outstanding items, LSA review, Nursing facility rate
Hutcheson     12/9/2019           0.5             170.00      340.00 Cost Report -Review report with mangement fees




                                                                                                                                                             21
Gibboney     12/10/2019           1.5             196.50      131.00 Cost Report -updated RHC visits, WS C summary, G-2, edits
Raley        12/11/2019           1.0             340.00      340.00 Review of Cost Report estimates and prep for call
Slagle       12/11/2019           0.5             123.50      247.00 Call with Waldrep
Gibboney     12/16/2019           3.8             497.80      131.00 Cost Report -Payroll/RHC visits workpapers
Slagle       12/16/2019           0.5             123.50      247.00 Cost Report Schedule- Waldrep
Slagle       12/17/2019           0.3              74.10      247.00 Waldrep assistance with CMS schedules
Gibboney     12/18/2019           0.2              26.20      131.00 Cost Report -Contract labor review, email to tina steele requesting breakout

                                                                     Cost Report -Physician & mid-level provider comp wps, emails to Tina regarding contract labor,
                                                                     transnfer files to Caseware, payroll request, discussion with Curt and Brent regarding contract
Gibboney     12/30/2019           3.9             510.90      131.00 labor/mid-level comp, mid-level adjustment, compare payroll file with contract labor




                                                                                      Page 1                                                                        Page
EMPLOYEE DATE            HOURS         WIP AMT            RATE       MEMO
Gibboney    12/31/2019           0.8             104.80      131.00 Cost Report -physician & mid-level comp wps, updated HFS A-8 & A-8-2
Gepper        1/2/2020           0.5             123.50      247.00 Cost Report - 2019 Preparation

                                                                    Cost Report -Therapy and payroll request from Tina, looking over Caseware files for needed items,
                                                                    payroll hours request, updated physician and mid-level comp workpaper with ER log, discussion
Gibboney      1/2/2020           2.5             327.50      131.00 with Brent and David about needed items, phone call with Tina to request items
Slagle        1/2/2020           0.4              98.80      247.00 Waldrep call on payroll taxes & CMS Cost Report




                                                                                                                                                                    Case 19-01298-5-JNC
Graziani      1/3/2020           0.5             170.00      340.00 W-2- Work on spreadsheet
Graziani      1/4/2020           0.3             102.00      340.00 W-2- Work on spreadsheet
                                                                    Cost Report -New trial balance from Tina, payroll, email to Tina regarding payroll hours, contract
Gibboney      1/6/2020           6.2             812.20      131.00 dollars and hours file from Tina
Gibboney      1/7/2020           0.1              13.10      131.00 Cost Report -RHC contract labor salary and hour wp correction
Gibboney      1/7/2020           2.2             288.20      131.00 Cost Report -Trial Balance correction

                                                                    Cost Report -Import files from Tina into Caseware/email response to Tina for clarification regarding
                                                                    RHC visits, revised TB, checking reclasses and adjustments/WS A & C, ER time study/physician
                                                                    and mid-level comp wp, email sent to Tina regarding contracted therapies, phone call with Tina
Gibboney      1/8/2020           3.4             445.40      131.00 regarding contracted therapies, updated outstanding items list




                                                                                                                                            Doc 524 Filed 04/08/20 Entered 04/08/20 18:03:15
Slagle        1/8/2020           0.2              49.40      247.00 Invoice work for Bankruptcy Trustee
Gepper        1/9/2020           0.3              74.10      247.00 Cost Report - 2019 Preparation
                                                                    Cost Report -balanced Trial Balance, revised cohesive mgmt fee adj, RHC by fin class wp
                                                                    (Medicaid), discussion with Brent and DAvid about outstanding items, email to Tina for outstanding
Gibboney      1/9/2020           2.6             340.60      131.00 RHC items, updated outstanding items list
Slagle        1/9/2020           0.3              74.10      247.00 Pre- petition information for cost report
Webel         1/9/2020           0.2              45.20      226.00 Preparation work on client's FYE 09-30-2019 Medicare cost report.
Gibboney     1/10/2020           0.2              26.20      131.00 Cost Report -call with Dionna regarding outstandint items




                                                                                                                                                             21
Hutcheson    1/10/2020           0.5             170.00      340.00 Cost Report - review and outstanding issues
Slagle       1/10/2020           0.4              98.80      247.00 Gathering cost report information
                                                                    Cost Report -new Trial Balance and Accounts Payabel contract labor files, remove mgmt fee adj,
                                                                    contract therapies wp, email to Tina for contract therapy invoice clarification, incorproate yet
Gibboney     1/13/2020           3.3             432.30      131.00 another revised TB from Tina
Slagle       1/13/2020           0.3              74.10      247.00 Call and follow-up with Waldrep

                                                                    Cost Report - email to Tina about RHC info, invitation to Cassie for liquidfiles, RHC request to
Gibboney     1/14/2020           1.4             183.40      131.00 Jenni, file transfer to Cassie, discussion with Brent about contract therapies/balance sheet/payroll
Gibboney     1/15/2020           5.1             668.10      131.00 Cost Report -Balance sheet/G series/A-8 other income, edits, RHC detail, M-1/M-2
Cogar        1/16/2020           0.2              34.60      173.00 Payroll Tax - Summarize Data
Gibboney     1/16/2020           2.5             327.50      131.00 Cost Report -Payroll hours, RHC salary detail and split, RHC visits



                                                                                     Page 2                                                                         Page
EMPLOYEE DATE           HOURS         WIP AMT            RATE        MEMO
Graziani    1/16/2020           0.1              34.00      340.00 Emails on W2 information
Hutcheson   1/16/2020           0.5             170.00      340.00 Cost Report - 2019 Questions/Issues
Slagle      1/16/2020           0.5             123.50      247.00 Cohesive management fee allocation- accounting

                                                                   Cost Report -RHC visits/S-3 part l, call with Dionna about changing inpatient revenue accounts,
Gibboney    1/17/2020           3.9             510.90      131.00 change inpatient revenue calc based on total days instead of extrapolate based on months data
Graziani    1/17/2020           0.1              34.00      340.00 Worked with Nick on finding W-2 info




                                                                                                                                                                Case 19-01298-5-JNC
Melillo     1/17/2020           0.4              40.00      100.00 PROCESS Q4 RETURN
Slagle      1/17/2020           0.7             172.90      247.00 Cost Report Settlemnt/Purchase Agreement Analysis
Slagle      1/17/2020           1.0             247.00      247.00 Revenue allocation- 1st 5 mo
Drake       1/20/2020           2.0             210.00      105.00 Payroll Tax - excel data entry
                                                                   Cost Report -signed off on all Caseware workpapers and checked references to numbering, payroll
                                                                   files from Tina, emails about MGMT fees, MGMT fee reclass, RHC/SB visit file from Tina/Shelly,
Gibboney    1/20/2020           3.5             458.50      131.00 emails to Shelly about SB visits in RHC file/file manipulation
Slagle      1/20/2020           0.6             148.20      247.00 Correspondance with bankruptcy attorneyy & invoice detail
Drake       1/21/2020           3.8             399.00      105.00 Payroll Tax - excel data entry
                                                                   Cost Report -RHC/Swing Bed rounds file from Shelly. Research whether SB visits from RHC




                                                                                                                                        Doc 524 Filed 04/08/20 Entered 04/08/20 18:03:15
Gibboney    1/21/2020           0.7              91.70      131.00 provider can be counted in RHC visit total-discussion with Curt
Drake       1/22/2020           3.0             315.00      105.00 Payroll Tax - excel data entry
Drake       1/23/2020           0.5              52.50      105.00 Payroll Tax - excel data entry
Gibboney    1/23/2020           0.1              13.10      131.00 Cost Report -Take contract labor out of FTE calc
Gibboney    1/24/2020           1.9             248.90      131.00 Cost Report -S-10, final draft PDF, OR CCR correction
                                                                   Cost Report -Second review of caseware and FY 2019 draft copy of Medicare cost report for
Kemper      1/24/2020           2.5             722.50      289.00 bankrupt hospital Prague.
Gibboney    1/25/2020           1.3             170.30      131.00 Cost Report -OR CCR correction, PS&R line mapping change, 2nd Final Draft PDF




                                                                                                                                                         21
Melillo     1/25/2020           1.5             150.00      100.00 ENTER EMPLOYEES INTO YEARLI TO UPLOAD W2S
Melillo     1/26/2020           2.0             200.00      100.00   ENTER WAGES INTO YEARLI SPREADSHEET
                                                                   FY 2019 Medicare cost report 2nd review is complete. Sent minor review points to JPG for
Kemper      1/27/2020           1.2             346.80      289.00 disposition.
                                                                   Cost Report -Changed 70565000 mapping to 73, other review items from Eric, discussion with Eric
Gibboney    1/28/2020           2.8             366.80      131.00 about draft changes, new draft
Alden       1/30/2020           0.4              40.00      100.00 Prepare W2 for mail
Gibboney    1/30/2020           0.2              26.20      131.00 Cost Report -revised inflation factor for contract therapy (A-8-3)
Melillo     1/30/2020           0.2              20.00      100.00 FILE ZERO SUTA, COMPLETE RETURN
Melillo     1/30/2020           0.5              50.00      100.00   CONFIRM TEMPLATE, UPLOAD TO YEARLI, PRINT W2S
                                                                   Cost Report -disucssion with Curt about RHC visits, disucssion with Curt about WS C and EKG
Gibboney    1/31/2020           0.8             104.80      131.00 reclass, WS C and EKG changes



                                                                                    Page 3                                                                      Page
EMPLOYEE DATE               HOURS         WIP AMT            RATE       MEMO
Webel           1/31/2020           3.7             836.20      226.00 Reviewed preparation work on client's FYE 09-30-2019 Medicare cost report.


Subtotal                                       20,616.30


                1/31/2020                            40.00              Postage Mailed W2'S 80@.50




                                                                                                                                                                  Case 19-01298-5-JNC
Expense Total                                        40.00




                                                                                                                                          Doc 524 Filed 04/08/20 Entered 04/08/20 18:03:15
                                                                                                                                                           21
                                                                                      Page 4                                                                      Page
Case 19-01298-5-JNC                Doc 524 Filed 04/08/20 Entered 04/08/20 18:03:15                                   Page 16 of
                                                    21

                                                              Arnett Carbis Toothman LLP Locations

                                                              West Virginia           Pennsylvania           Ohio

                                                              Bridgeport             Meadville                Columbus
                                                              Buckhannon             New Castle
                                                              Charleston             Pittsburgh
 actcpas.com      Federal ID# XX-XXXXXXX                      Morgantown




 Prague Community Hospital-Bankruptcy
 c/o Waldrep LLP
 101 S. Stratford Rd., Suite 210
 Winston-Salem, NC 27104
                                                                                   Invoice: 418686
                                                                                   Date:    03/05/2020
                                                                                   ID:      1301979.3000


 Professional consulting services through February 29, 2020.

 Detail attached.


                                                                      Amount Due This Invoice                 $       6,267.40




                 Visit our website to pay invoices online: www.actcpas.com/payment
                                                   or
       Remit to: Arnett Carbis Toothman LLP, Post Office Box 45723, Baltimore, MD 21297-5723
 Invoices unpaid for more than thirty days are subject to a late charge of 1.25% per month on the unpaid balance for each full month
                                       that the invoice or unpaid portion thereof is outstanding.
                               WHITE - REMITTANCE COPY                 CANARY - CLIENT COPY
                                                                                 Prague‐ Invoice Detail

EMPLOYEE DATE            HOURS         WIP AMT        RATE       MEMO


                                                                 Email to Dionna about Administration, Other Insurance Accounts, import new PS&R, update physician ER benefit adj, clear issues,
Gibboney      2/3/2020           2.4        314.40           131 new diff report, updated RHC workpapers with reference and notes/S-3 Par l RHC FTEs- Cost Report
Hunt          2/3/2020           0.1         34.00           340 Cost report settlement discussions
Hutcheson     2/3/2020           0.5        170.00           340 Updated PSR- Cost Report
Slagle        2/3/2020           1.0        247.00           247 Review Bankruptcy docs, CR analyticals, Call with Waldrep
                                                             226 Reviewed preparation work on client's FYE 09-30-2019 Medicare cost report.




                                                                                                                                                                                                              Case 19-01298-5-JNC
Webel         2/3/2020           6.8       1,536.80
                                                                 Email to Dionna requesting add. insurance invoices, updated EHR A-8 adj wp, discussion with Curt, Keith and Brent about insurance
Gibboney      2/4/2020           1.0        131.00           131 re-class home office and subsequent changes- Cost Report
                                                                 Various discussions with ACT cost report team on issues related to allowable cost and settlements as well as conference call with
Gibbs         2/4/2020           0.3        102.00           340 Trustee to discuss status of varous projects
Hunt          2/4/2020           0.3        102.00           340 Update call with Waldrep regarding cost reports, payroll taxes, and hospital sales
Hutcheson     2/4/2020           0.5        170.00           340 Banruptcy meeting and administration fee meeting on cost report handling of costs
Slagle        2/4/2020           0.5        123.50           247 Waldrep Call- Cost report review
Webel         2/4/2020           2.1        474.60           226 Reviewed preparation work on client's FYE 09-30-2019 Medicare cost report.
Gibboney      2/6/2020           0.4         52.40           131 alert document/email- Cost Report
Slagle        2/6/2020           0.4         98.80           247 2019 cost report reasonable cost discussion and analysis- man fees
Slagle        2/7/2020           0.5        123.50           247 Review of filings- discussion w client & internal re cost report
Gibboney     2/10/2020           0.7         91.70           131 cost report submission process/cover letter/instructions, email to Dionna
                                                             247 Administrative expense- legal- cost report




                                                                                                                                                                                      Doc 524 Filed 04/08/20 Entered 04/08/20 18:03:15
Slagle       2/12/2020           0.2         49.40
Gibboney     2/13/2020           2.2        288.20           131 Discussion/email for legal fees, legal fee adj- Cost Report
Gibboney     2/14/2020           0.7         91.70           131 Legal fee and mgmt check, CMS 339- Cost Report
                                                                 UPLOAD QUARTERLY REPORTS TO ICHANNEL, UPLOAD PAYROLL REPORTS TO ICHANNEL, VERIFY ALL REPORTS AND
Melillo      2/14/2020           0.2         20.00           100 BACK UP ARE IN ICHANNEL
Slagle       2/14/2020           0.5        123.50           247 Discussion with trustee regarding contested exp on CR
Slagle       2/17/2020           0.6        148.20           247 Work with J.V. from Waldrep on CR analysis
Hunt         2/18/2020           0.1         34.00           340 Conf call regarding sale, cost report settlements, 2019 tax extensions
Slagle       2/18/2020           1.0        247.00           247 MC Cost Report data/update call w Waldrep/Jenni U.
Gibboney     2/19/2020           0.3         39.30           131 Final check- Cost Report




                                                                                                                                                                                                       21
Slagle       2/19/2020           0.5        123.50           247 Cost Report and General Ledger Acct- inv detail
Slagle       2/20/2020           0.5        123.50           247 APA review- Medicare Cost Report follow-up
Slagle       2/21/2020           0.3         74.10           247 Cash projections from cost report and sale
Highlander   2/22/2020           1.3        442.00           340 Attention to negative tax basis capital reporting and supporting workpapers. Prepare extension for 2019 return.
Tilley       2/22/2020           0.8         50.40            63 Income tax extension
Gibboney     2/24/2020           0.3         39.30           131 Updated MAC address- Cost Report
Tyler        2/24/2020           0.2         16.80            84 Extension released, accepted, and scanned.
Brannon      2/25/2020           1.0         84.00            84 Copy, bind and mail MCR
Gibboney     2/25/2020           1.6        209.60           131 Cost report assembly/submission
Highlander   2/25/2020           0.4        136.00           340 Attention to negative tax basis capital account reporting.
Hunt         2/25/2020           0.2         68.00           340 Review and meeting related to cash flow analysis
Slagle       2/25/2020           0.3         74.10           247 Prep & meeting re sale of hospitals and outstanding items
Gibboney     2/27/2020           0.1         13.10           131 Bring in as-submitted cost report into Caseware


     Total                              6,267.40



                                                                                                                                                                                                              Page
Case 19-01298-5-JNC         Doc 524 Filed 04/08/20 Entered 04/08/20 18:03:15                 Page 18 of
                                             21



                         UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                               GREENVILLE DIVISION

  IN RE:                               )
                                       )
  CAH ACQUISITION COMPANY 7, LLC d/b/a )                            Case No. 19-01298-5-JNC
  PRAGUE COMMUNITY HOSPITAL,           )
                                       )                            Chapter 11
           Debtor.                     )
                                       )


        NOTICE IS HEREBY GIVEN that Arnett Carbis Toothman LLP as Certified Public

 Accountant to the Trustee (herein, the “CPA for the Trustee”), has filed its Second Application

 By Arnett Carbis Toothman LLP as Certified Public Accountant for the Trustee for Allowance of

 Interim Compensation and Reimbursement of Expenses [December 1, 2019 through February 29,

 2020] (herein, the “Second Application”);

        FURTHER NOTICE IS HEREBY GIVEN that CPA for the Trustee has applied for

 compensation in the amount of $26,883.70 for fees and $40.00 for reimbursement of expenses, for

 a total of $29,923.70 for the period of December 1, 2019 through February 29, 2020;

        FURTHER NOTICE IS HEREBY GIVEN that the Second Application filed by the CPA

 for the Trustee may be allowed provided no responses and request for a hearing is made by a party-

 in-interest in writing to the Clerk of this Court within TWENTY-ONE (21) DAYS from the date

 of this notice; and

        FURTHER NOTICE IS HEREBY GIVEN, that if a response and a request for a hearing

 is filed by a party-in-interest in writing within the time indicated, a hearing will be conducted on

 this Second Application thereto at a date, time, and place to be later set by the Court and all

 interested parties will be notified accordingly. If no request for a hearing is timely filed, the Court

 may rule on the Second Application thereto ex parte without further notice.


                                                   11
Case 19-01298-5-JNC      Doc 524 Filed 04/08/20 Entered 04/08/20 18:03:15           Page 19 of
                                          21



       Respectfully submitted, this the 8 day of April, 2020.

                                      WALDREP LLP

                                      /s/ Jennifer B. Lyday
                                      Thomas W. Waldrep, Jr. (NC State Bar No. 11135)
                                      James C. Lanik (NC State Bar No. 30454)
                                      Jennifer B. Lyday (NC State Bar No. 39871)
                                      Francisco T. Morales (N.C. State Bar No. 43079)
                                      101 S. Stratford Road, Suite 210
                                      Winston-Salem, NC 27104
                                      Telephone: 336-717-1440
                                      Telefax: 336-717-1340
                                      Email: notice@waldrepllp.com

                                      - and –

                                      HENDREN, REDWINE & MALONE, PLLC

                                      Jason L. Hendren (NC State Bar No. 26869)
                                      Rebecca F. Redwine (NC State Bar No. 37012)
                                      4600 Marriott Drive, Suite 150
                                      Raleigh, NC 27612
                                      Telephone: 919-420-7867
                                      Telefax: 919-420-0475
                                      Email: khendren@hendrenmalone.com
                                              rredwine@hendrenmalone.com

                                      Co-Counsel for the Trustee




                                                12
Case 19-01298-5-JNC       Doc 524 Filed 04/08/20 Entered 04/08/20 18:03:15           Page 20 of
                                           21



                        UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                              GREENVILLE DIVISION

  IN RE:                               )
                                       )
  CAH ACQUISITION COMPANY 7, LLC d/b/a )                         Case No. 19-01298-5-JNC
  PRAGUE COMMUNITY HOSPITAL,           )
                                       )                         Chapter 11
           Debtor.                     )
                                       )

                                CERTIFICATE OF SERVICE

         The undersigned does hereby certify that a copy of SECOND APPLICATION BY
 ARNETT CARBIS TOOTHMAN LLP AS CERTIFIED PUBLIC ACCOUNTANT FOR
 THE TRUSTEE FOR ALLOWANCE OF INTERIM COMPENSATION AND
 REIMBURSEMENT OF EXPENSES [DECEMBER 1, 2019 THROUGH FEBRUARY 29,
 2020] was served via electronic service through CM/ECF upon those who have registered for such
 service, listed in Exhibit A, on April 8, 2020.

        This the 8 day of April, 2020.

                                         WALDREP LLP

                                         /s/ Jennifer B. Lyday
                                         Thomas W. Waldrep, Jr. (NC State Bar No. 11135)
                                         James C. Lanik (NC State Bar No. 30454)
                                         Jennifer B. Lyday (NC Bar No. 39871)
                                         Francisco T. Morales (NC Bar No. 43079)
                                         101 S. Stratford Road, Suite 210
                                         Winston-Salem, NC 27104
                                         Telephone: 336-717-1440
                                         Telefax: 336-717-1340
                                         Email: notice@waldrepllp.com

                                         Co-Counsel for the Trustee




                                                  13
Case 19-01298-5-JNC       Doc 524 Filed 04/08/20 Entered 04/08/20 18:03:15           Page 21 of
                                           21



                                       EXHIBIT A

                          Electronic Notification Through CM/ECF

 Rayford K. Adams, III on behalf of Debtor

 Jason L. Hendren on behalf of Trustee Thomas W. Waldrep, Jr.

 Rebecca F. Redwine on behalf of Trustee Thomas W. Waldrep, Jr.

 Benjamin E.F.B. Waller on behalf of Trustee Thomas W. Waldrep, Jr.

 James C. Lanik on behalf of Trustee Thomas W. Waldrep, Jr.

 Jennifer B. Lyday on behalf of Trustee Thomas W. Waldrep, Jr.

 Thomas W. Waldrep, Jr. on behalf of Trustee Thomas W. Waldrep, Jr.

 Marjorie K. Lynch on behalf of Bankruptcy Administrator Marjorie K. Lynch

 Kirstin E. Gardner on behalf of Bankruptcy Administrator Marjorie K. Lynch

 John Paul H. Cournoyer on behalf of Creditor Sun Finance, Inc., Creditor Paul L. Nusbaum,
 Creditor Steven F. White, and Interested Party Rural Community Hospitals of America, LLC

 Nancy A. Peterman on behalf of Health Care Ombudsman Suzanne Koenig

 Brian R. Anderson on behalf of Health Care Ombudsman Suzanne Koenig

 William Walt Pettit on behalf of Creditor Complete Business Solutions Group, Inc.

 Paul A. Fanning on behalf of Interested Party Cohesive Healthcare Management & Consulting,
 LLC

 William P. Janvier on behalf of Boa Vida Foundation, Inc.

 Ross A. Plourde on behalf of Cohesive Healthcare Management and Consulting, LLC




                                               14
